                                            Case 3:21-cv-06055-SI Document 14 Filed 09/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM DAVID BUSH,                               Case No. 21-cv-06055-SI
                                   8                    Plaintiff,                         ORDER ADOPTING REPORT AND
                                                                                           RECOMMENDATION AND
                                   9              v.                                       DISMISSING CASE WITHOUT LEAVE
                                                                                           TO AMEND
                                  10     UNITED STATES DEPARTMENT OF
                                         HEALTH AND HUMAN SERVICES, et                     Re: Dkt. No. 10
                                  11     al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13
                                              On August 5, 2021, plaintiff William David Bush filed a pro se complaint and a request to
                                  14
                                       proceed in forma pauperis. The complaint alleged one cause of action under the Administrative
                                  15
                                       Procedure Act (“APA”), 5 U.S.C. §§ 702-703, seeking declaratory and injunctive relief in the form
                                  16
                                       of a court order directing defendants to enforce the Filled Milk Act, 21 U.S.C. §§ 61-64.1
                                  17
                                              Chief Magistrate Judge Spero granted plaintiff’s application to proceed in forma pauperis,
                                  18
                                       Dkt. No. 7, and in a separate order filed September 4, 2021, Judge Spero reviewed the complaint
                                  19
                                       under 28 U.S.C. § 1915(e)(2)(B). Dkt. No. 8. Judge Spero concluded that plaintiff had failed to
                                  20
                                       allege any facts showing he had been injured by defendants’ inaction and thus that plaintiff had not
                                  21
                                       established Article III or prudential standing to assert his APA claim. Judge Spero also concluded
                                  22
                                       that plaintiff had not identified any discrete action that the Department of Health and Human
                                  23
                                       Services is required to take “but instead brings the sort of a broad programmatic challenge the
                                  24
                                       Supreme Court has found is not permitted under the APA.” Id. at 5. Judge Spero granted plaintiff
                                  25
                                       leave to amend the complaint.
                                  26
                                  27          1
                                                 The Filled Milk Act “prohibits the shipment in interstate commerce of skimmed milk
                                  28   compounded with any fat or oil other than milk fat.” United States v. Carolene Prods. Co., 304 U.S.
                                       144, 145-46 (1938).
                                            Case 3:21-cv-06055-SI Document 14 Filed 09/21/21 Page 2 of 3




                                   1          On September 10, 2021, plaintiff filed an amended complaint alleging additional facts to

                                   2   show he has been injured by defendants’ inaction, namely that he purchased “Clover Stornetta’s

                                   3   Milk semblance product in Sebastopol, California from a Safeway Grocery Store believing the

                                   4   product was organic Grade A Milk as advertised” and subsequently “suffered injury from the

                                   5   resulting stomach indigestion issues.” Amended Compl. ¶ 9 (Dkt. No. 9).

                                   6          On September 14, 2021, Judge Spero issued a Report and Recommendation finding that the

                                   7   amended complaint did not cure the deficiencies identified in the prior order. Dkt. No. 10. Judge

                                   8   Spero stated, “[a]s the Amended Complaint does not, however, allege that the milk that allegedly

                                   9   harmed Plaintiff contained any fillers or was otherwise in violation of the Filled Milk Act, these

                                  10   allegations are not sufficient to establish standing. In any event, even assuming Plaintiff has

                                  11   adequately alleged standing, his challenge remains a broad, programmatic challenge of the sort that

                                  12   is not permitted under the APA, as explained in the Order to Show Cause.” Id. at 1. Judge Spero
Northern District of California
 United States District Court




                                  13   recommended dismissing this case with prejudice.

                                  14          On September 14, 2021, this case was reassigned to the undersigned judge. On September

                                  15   17, plaintiff filed an objection to Judge Spero’s Report and Recommendation. Dkt. No. 13.

                                  16   Plaintiff’s objection largely reiterates the allegations of the prior complaints. Plaintiff also asserts

                                  17   that he is not mounting a “broad programmatic challenge” but rather that “Petitioner’s claims relate

                                  18   specifically to the logistics of Government School Lunch programs which purchase Filled Milk

                                  19   products instead of codified Milk, as being out of definition compliance with 7 CFR, Section

                                  20   210.10(d) ‘fluid milk requirements[]’ and that plaintiff is seeking a court order directing defendants

                                  21   “to forbid and regulate the deceptive marketing practice of commercial companies labeling Filled

                                  22   Milk products as Organic Dairy Milk, without making clear for the consumers the product is a Milk

                                  23   alternative semblance containing some dairy Milk.” Id.

                                  24          The Court has considered plaintiff’s objection and concludes that the amended complaint

                                  25   fails to state a claim for the reasons articulated by Judge Spero. The Court also concludes that

                                  26   further leave to amend would be futile because plaintiff’s objection does not allege that the milk he

                                  27   drank was in violation of the Filled Milk Act. Further, plaintiff’s statements about his claims being

                                  28   directed at the logistics of the government’s school lunch program as well as general enforcement
                                                                                          2
                                           Case 3:21-cv-06055-SI Document 14 Filed 09/21/21 Page 3 of 3




                                   1   of the statute underscore Judge Spero’s conclusion that plaintiff is bringing a broad programmatic

                                   2   challenge not permitted under the APA.       Accordingly, the Court ADOPTS the Report and

                                   3   Recommendation and DISMISSES the amended complaint without leave to amend.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: September 21, 2021                   ______________________________________
                                                                                     SUSAN ILLSTON
                                   8                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
